Title: To James Madison from Gulian C. Verplanck, 9 January 1819
From: Verplanck, Gulian C.
To: Madison, James


Sir
New York Jan. 9th. 1819
I take the liberty to request your acceptance of a copy of an Anniversary Discourse which I lately delivered before the New York Historical Society. The object of that institution is the cultivation of American history in general and of that of this state in particular. I have however had in this little work, not so much an historical as a moral object, the inculcating the principles of humanity and toleration; and it is on this account alone that I can deem it worthy of your attention. I am with great respect Your obedient sevt.
G. C. Verplanck
